UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1013



JERRY DALE CARTWRIGHT,

                                              Plaintiff - Appellant,

          versus


MONARCH CONSTRUCTION COMPANY, Employer, An
Ohio Corporation; ROBERT J. SMITH, Commission-
er of the Bureau of Employment Programs of the
State of West Virginia, Workers' Compensation
Division,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert C. Chambers, District
Judge. (CA-00-396)


Submitted:   April 12, 2001                 Decided:   April 18, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Dale Cartwright, Appellant Pro Se. Scott W. Andrews, OFFUTT,
FISHER & NORD, Huntington, West Virginia; Frederick George Staker,
III, EMPLOYMENT PROGRAMS LITIGATION UNIT, Charleston, West Vir-
ginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Dale Cartwright appeals the district court’s order dis-

missing his complaint filed pursuant to the Rehabilitation Act. We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Cartwright v. Smith, No. CA-00-396 (S.D.W. Va. Dec. 7,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2